Citation Nr: 1414991	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-40 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus type II, claimed as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from March 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of service connection for diabetes mellitus type II, claimed as a result of exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  There were no tinnitus symptoms during service.

3.  Tinnitus symptoms began many years after service separation.

4.  Tinnitus is not causally or etiologically related to service, including to the noise exposure during service. 


CONCLUSION OF LAW

Tinnitus was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the October 2007 notice letter sent prior to the initial denial of the service connection claim for tinnitus, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claim have been obtained, or otherwise submitted, and are associated with the record.  

Also, the Veteran underwent VA medical examination in connection with the appeal in April 2008.  The VA medical examiner provided a medical opinion based on an accurate medical history, including from the Veteran and review of the claims file, and considered the Veteran's complaints and reports of limitations as it related to his current symptomatology and its effects on his daily life.  The VA medical examiner also performed a thorough audiological evaluation of the Veteran.  In consideration thereof, the Board finds that the VA medical examiner had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinion.  For these reasons, the Board finds that the VA medical examination and medical opinion is adequate, and no further medical examination or medical opinion is needed.   
  
Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  Therefore, the Board will proceed with review.  

Service Connection Legal Criteria
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection for Tinnitus Analysis

The Veteran contends that he currently suffers from tinnitus due to military noise exposure.  He contends that he currently has ringing in the ears as a result of the acoustic trauma sustained in service as an aircraft loadmaster.  He has alleged that he had tinnitus symptoms during service, and has had tinnitus symptoms since service.   

After review of the lay and medical evidence of record, the Board finds that the evidence demonstrates exposure to loud noise (i.e., acoustic trauma) during service.  The DD Form 214 and service personnel records show that the Veteran served as an aircraft loadmaster, and service hearing conservation data forms (i.e., AF Form 1490) show noise exposure while around running aircraft engines on the flight line.   

The Board next finds that the weight of the evidence is against a finding that tinnitus symptoms had their onset during service.  On the September 2009 VA Form 9, the Veteran asserted that he first suffered from tinnitus in service but was unaware that it was a disability until later in life; however, the assertion is inconsistent with, and outweighed by, the service treatment records, as well as other statements made by the Veteran during and since service, as explained below.  Service treatment records are absent of any complaint, finding, or treatment for tinnitus, and the Veteran's ears and drums were clinically evaluated as normal at the June 1972 service separation examination.  See also April 1972 service examination report (noting normal ears and drums).  Also, on the June 1972 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had any ear, nose, or throat trouble.  

Because the Veteran was specifically asked whether he had any ear, nose, or throat trouble, and the ears and drums were evaluated at the time of the June 1972 service separation examination (and, earlier, in April 1972), the Board finds that tinnitus is a condition that would have ordinarily been recorded during service; therefore, the service treatment records, which were generated contemporaneous to service and are likely to reflect accurately the Veteran's physical condition, and are complete, are of significant probative value and weigh against the credibility of the Veteran's later lay account of tinnitus symptoms during service.  See Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

Also, audiological evaluation and statements made by the Veteran during the Air Force Reserve service provide further evidence against a finding of tinnitus symptoms during and since service.  At the April 1974 Air Force Reserve service medical examination, the ears and drums were clinically evaluated as normal.  When completing the April 1974 and May 1975 Air Force Reserve service report of medical history, the Veteran checked "No" when asked if he then had or had ever had ear, nose, or throat trouble.  Each of the Hearing Conservation Data forms dated in April 1973, April 1974, and May 1975 show the estimate of hearing as "good."  Because the Air Force Reserve service treatment records, which include the Veteran's own statements, were generated during the three-year period after service separation and show that the Veteran again denied having any ear trouble (as he had at the time of the June 1972 service separation examination) and again had normal ears and drums on examination (as he had at the June 1972 service separation examination), they are of significant probative value and outweigh the Veteran's more recent assertion that the tinnitus symptoms had their onset during service and have continued since service. 

Furthermore, during the course of the appeal, the Veteran has provided inconsistent statements regarding the onset of tinnitus symptomatology.  As stated above, the Veteran reported, on the September 2009 VA Form 9, that he suffered from tinnitus in the service; however, at the April 2008 VA audiological examination, the Veteran reported that the date and circumstance of onset of tinnitus symptomatology was unknown.  He has also provided inconsistent statements regarding post-service occupational noise history.  See April 2008 VA medical examination report (noting the Veteran's denial of civilian occupational noise exposure and recreational noise exposure); but see October 2007 VA audiology consultation note (showing the Veteran's report of industrial noise exposure).  

In light of the service treatment records showing no tinnitus symptoms during service, the post-service Air Force Reserve treatment records showing no tinnitus symptoms in the approximate three-year period after service separation, and the inconsistent lay statements and histories by the Veteran regarding the onset of tinnitus and post-service occupational noise exposure during the course of this appeal, the Board does not find the Veteran's account of tinnitus symptoms during service and since service to be credible evidence; therefore, it is of no probative value.  

The Board further finds that the weight of the evidence is against finding that tinnitus, which first manifested many years after service separation, is otherwise causally or etiologically related to service.  Based on review of the record and interview and examination of the Veteran, the April 2008 VA examiner opined that tinnitus was not a result of acoustic trauma incurred during military service.  In support of the medical opinion, the April 2008 VA examiner reasoned that the service treatment records were absent of complaint or diagnosis of tinnitus, and the medical literature stated that noise-induced tinnitus occurred at the time of the exposure, not after the noise had ceased.  The April 2008 VA examiner further opined that tinnitus was at least as likely as not a symptom of (nonservice-connected ) hearing loss.  Because the April 2008 VA examiner based the medical opinion on an accurate history of symptoms, diagnosis, and treatment, and provided a sound rationale for the medical opinion, it is of great probative value.  

The Board notes that the Veteran, as a lay person, is competent to report past and current tinnitus symptoms and diagnose tinnitus because tinnitus symptoms are observable through the senses; however, as explained above, the Veteran's competent report of tinnitus symptoms during and since service is not credible.  The evidence establishes factually that there were no symptoms of tinnitus during service or for many years after service.  In such cases where tinnitus is not shown until many years after service separation, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current tinnitus and active service.  Such opinions as to causation involve making findings based primarily on medical knowledge of the etiology of auditory disorders that manage to be asymptomatic for years or decades.  The April 2008 VA examiner, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's tinnitus and service.  There is no competent opinion to the contrary of record.  Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that tinnitus was causally or etiologically related to service; therefore, service connection for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
 

ORDER

Service connection for tinnitus is denied.  


REMAND

As requested by the representative in the March 2014 Appellate Brief Presentation, the issue of service connection for diabetes mellitus type II is remanded to obtain the unit histories to attempt to verify in-country Vietnam service.  The Veteran contends that he stopped over in Vietnam approximately two to three times during active service to offload/load aircraft as part of his duties as an Air Force aircraft loadmaster.  The service Airman Performance Report shows "loading and offloading aircraft functions" among the list of duties, and notes that the Veteran logged over 500 hours of flying time, which included missions in direct support of Southeast Asia.  The evidence currently of record does not affirmatively establish duty or visitation in the Republic of Vietnam. 

Accordingly, the issue of service connection for diabetes mellitus type II is REMANDED for the following actions:

1.  Ask the JSRRC or any other appropriate agency to search the unit histories/unit records for: (1) the 58th Military Airlift Squadron, Robins Air Force Base (AFB), Georgia, for the period from August 1970 to February 1971; (2) the 8th Military Airlift Squadron, McChord AFB, Washington, for the period from February 1971 to July 1972; and (3) the 711th Tactical Airlift Squadron, Eglin AFB, Florida, for the period of July 1972 to attempt to confirm any flights and/or travel to Vietnam that may have occurred during the periods.  All efforts and responses should be documented in detail and placed in the record.

2.  Thereafter, readjudicate the issue of service connection for diabetes mellitus type II.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


